       Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE



JAMES HARPER,                          )
                                       )    Case No. 1:20-cv-771-JD
           Plaintiff,                  )
                                       )
           v.                          )
                                       )
CHARLES P. RETTIG, in his official     )
capacity as COMMISSIONER OF THE,       )
INTERNAL REVENUE SERVICE, ET AL., )
                                       )
           Defendants.                 )
_______________________________________)

       REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS



                                           THOMAS P. COLE
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 55
                                           Washington, D.C. 20044
                                           202-514-9611 (v)
                                           202-514-5238 (f)
                                           Thomas.P.Cole@usdoj.gov
              Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 2 of 12




                                                  TABLE OF CONTENTS



Contents
TABLE OF CONTENTS................................................................................................................ ii
REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS ...................................... 1
INTRODUCTION .......................................................................................................................... 1
ARGUMENT—THE ACTION MUST BE DISMISSED. ............................................................. 1
   A.    The Administrative Procedure Act is not applicable because the relief sought is barred
   under the Anti-Injunction Act, 26 U.S.C. § 7421. ...................................................................... 1
       1.    The APA does not waive sovereign immunity where other statutes limit judicial
       review or where another adequate remedy exists. .................................................................. 1
       2.    The Anti-Injunction Act limits judicial review here within the context of 5 U.S.C.
       § § 701(a)(1) and 702. ............................................................................................................. 2
       3.       Judicial review is prohibited here, where another adequate remedy exists. ................. 3
       4.   Due process is satisfied with a requirement that challenges to tax administration be
       conducted through post-payment review proceedings. ........................................................... 6
   B.    The purported Bivens claims are barred under Supreme Court precedent because each
   purported claim arises in a new and impermissible context. ...................................................... 7
   C.    The government has not made any concessions in seeking to resolve this case through a
   motion to dismiss. ..................................................................................................................... 10
CONCLUSION ............................................................................................................................. 10




                                                                     ii
          Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 3 of 12




           REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
                                        INTRODUCTION
       Searching for a waiver of sovereign immunity, Plaintiff cites to the judicial-review

provisions of the Administrative Procedure Act, 5 U.S.C. § 701, et seq. The APA, however,

does not override the Anti-Injunction Act’s prohibition on pre-enforcement challenges to the

administration of tax laws. Then, in an effort to articulate an allowable Bivens action, Plaintiff

ignores recent Supreme Court precedent requiring this Court, as an initial matter, to determine

whether the proposed Bivens causes of action constitute impermissible extensions of the Bivens

doctrine. Because Plaintiff’s purported Bivens claims constitute impermissible extensions of

previously allowed Bivens claims, his Bivens claims cannot proceed here. This Court should

dismiss Plaintiff’s action.

                   ARGUMENT—THE ACTION MUST BE DISMISSED.
           A. The Administrative Procedure Act is not applicable because the relief sought
              is barred under the Anti-Injunction Act, 26 U.S.C. § 7421.

                   1. The APA does not waive sovereign immunity where other statutes limit
                      judicial review or where another adequate remedy exists.

       Plaintiff’s contention that the judicial-review provisions of the Administrative Procedure

Act, 5 U.S.C. § 701, et seq., (“APA”) provide a waiver of sovereign immunity for this action is

mistaken. The Anti-Injunction Act, 26 U.S.C. § 7421(a), prohibits the action, thus removing it

from the category of cases that the APA might otherwise permit.

       The APA “generally waives the Federal Government's immunity from a suit ‘seeking

relief other than money damages and stating a claim that an agency or an officer or employee

thereof acted or failed to act in an official capacity or under color of legal authority.’” Match-E-

Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 215 (2012) (quoting

5 U.S.C. § 702). Three APA provisions, however, operate, to prohibit most lawsuits related to
          Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 4 of 12




tax administration, including the instant lawsuit. First, the APA’s judicial-review provisions do

not apply “to the extent that--(1) statutes preclude judicial review.” 5 U.S.C. § 701(a)(1).

Second, the APA does not “confer[] authority to grant relief if any other statute that grants

consent to suit expressly or impliedly forbids the relief which is sought.” 5 U.S.C. § 702. Third,

to be reviewable under the APA, the agency action must be action “for which there is no other

adequate remedy in a court.” 5 U.S.C. § 704.

                   2. The Anti-Injunction Act limits judicial review here within the context of 5
                      U.S.C. § § 701(a)(1) and 702.

       The Internal Revenue Code has provisions precluding judicial review within the meaning

of the APA, thus placing most tax-administration challenges outside the scope of the APA. The

Anti-Injunction Act provides in relevant part “no suit for the purpose of restraining the

assessment or collection of any tax shall be maintained in any court by any person.” 26 U.S.C.

§ 7421(a). “Among other things, the Act generally bars pre-enforcement challenges to certain

tax statutes and regulations.” Fla. Bankers Ass'n v. U.S. Dep't of the Treasury, 799 F.3d 1065,

1066 (D.C. Cir. 2015). Instead, the Act requires that a plaintiff “raise such challenges in refund

suits after the tax has been paid, or in deficiency proceedings.” Id. The Act “thus creates a

narrow exception to the general administrative law principle that pre-enforcement review of

agency regulations is available in federal court.” Id. The Act “protects the Government's ability

to collect a consistent stream of revenue, by barring litigation to enjoin or otherwise obstruct the

collection of taxes.” Nat'l Fed'n of Indep. Bus. v. Sebelius, 567 U.S. 519, 543 (2012). The Act’s

“broad and mandatory language,” United States v. Clintwood Elkhorn Mining Co., 553 U.S. 1,

12 (2008), “could scarcely be more explicit” in precluding pre-payment suits. Bob Jones Univ. v.

Simon, 416 U.S. 725, 736 (1974). See also Alexander v. Americans United Inc., 416 U.S. 752,

759 (1974) (saying “decisions of this Court make it unmistakably clear that the constitutional


                                                  2
          Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 5 of 12




nature of a taxpayer's claim, as distinct from its probability of success, is of no consequence

under the Anti-Injunction Act.”).

       The Anti-Injunction Act, and the companion tax exception to the Declaratory Judgment

Act, 28 U.S.C.§ 2201(a), are statutory limitations on judicial review incorporated into Sections

701(a)(1) and 702(1). Fostvedt v. United States, 978 F.2d 1201, 1204 (10th Cir. 1992) (saying

“[i]t is clear that the Anti–Injunction Act and the Declaratory Judgment Act are part of a specific

statutory framework intended by Congress as limitations not negated by the APA.”); Lonsdale v.

United States, 919 F.2d 1440, 1444 (10th Cir. 1990) (saying Section 702 “by its very terms

disclaims any ‘authority to grant relief if any other statute that grants consent to suit expressly or

impliedly forbids the relief which is sought.’” (quoting 5 U.S.C. § 702)).1 Plaintiff cannot assert

a waiver of sovereign immunity under the APA, because the Anti-Injunction Act constitutes a

limitation upon the judicial review the APA otherwise allows.

                   3. Judicial review is prohibited here, where another adequate remedy exists.

       Moreover, the APA does not authorize judicial review where “[an]other adequate remedy

in a court” exists. 5 U.S.C. § 704. See, e.g., Am. Sci. & Eng'g, Inc. v. Califano, 571 F.2d 58, 62

(1st Cir. 1978) (“review by the Court of Claims has consistently been held to provide an

adequate remedy for an alleged breach of contract by a federal agency” thus precluding an APA

challenge); Sarit v. DEA, 987 F.2d 10, 17 (1st Cir.1993) (holding that federal forfeiture statutes

generally provide adequate legal remedies for claimants challenging sufficiency of notice to

forfeiture proceedings, thus precluding APA review).




1
        Courts have found that the injunction provisions of the Anti-Injunction Act and the tax
exception to the Declaratory Judgment Act) are “coterminous.” Fla. Bankers Ass'n v. U.S. Dep't
of the Treasury, 799 F.3d 1065, 1074 (D.C. Cir. 2015).
                                                  3
          Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 6 of 12




       An available lawsuit under the Internal Revenue Code constitutes an adequate alternative

remedy barring a waiver of sovereign immunity under the APA. Larson v. United States, 888

F.3d 578, 588 (2d Cir. 2018) (taxpayer assessed penalties under 26 U.S.C. § 6707 could not

bring APA action because he had “an adequate remedy instead of APA review: follow

Congress's established scheme by paying his penalties and then filing a tax-refund claim

pursuant to § 1346(a)(1).”). Pursuant to these principles, the Anti-Injunction Act also precludes

judicial review of revenue-related regulations, and other guidance issued by the IRS. CIC Servs.,

LLC v. Internal Revenue Serv., 925 F.3d 247, 257 (6th Cir. 2019), cert. granted, 140 S. Ct. 2737

(2020) (Anti-Injunction Act barred action “seeking to enjoin the enforcement” of an IRS notice

identifying certain types of transactions as reportable transactions that could be subject to a

penalty if not reported)2; McCarthy v. Marshall, 723 F.2d 1034, 1040 (1st Cir. 1983) (challenge

to Department of Labor regulation barred where regulation in substance was a revenue

regulation, with review of agency action available through a Tax Court or refund proceeding).

       The cases Plaintiff cites in support of his proposition that the APA provides a waiver of

sovereign immunity do not refute these principles. In Z St. v. Koskinen, 791 F.3d 24, 31 (D.C.

Cir. 2015), the court said that the Anti-Injunction Act “does not apply at all where the plaintiff

has no other remedy for its alleged injury,” with the instant alleged injury there stemming from

the IRS’s internal review procedures used to consider applications for tax-exempt status. Id. at

31. The court in Z St. ruled that plaintiff had no other remedy for its alleged injury—an

“allegedly unconstitutional delay in processing Z Street’s section 501(c)(3) application”—

because the Internal Revenue Code’s provisions regarding pre or post assessment review of tax




2
      The CIC Servs. case was argued before the United States Supreme Court on December 1,
2020. The Supreme Court has not yet issued an opinion in the case.
                                                  4
          Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 7 of 12




assessments would not provide a sufficient remedy. Id. at 32. Z St. is an outlier in the Anti-

Injunction Act jurisprudence, with its reach being limited even in its own circuit. See Fla.

Bankers Ass'n, 799 F.3d at 1067 (bank that wanted to challenge regulation requiring the

reporting of interest paid to foreign account-holders could “decline to submit a required report,

pay the penalty, and then sue for a refund,” thus giving a remedy that made the Anti-Injunction

Act applicable). Plaintiff’s remedy here is the same as the remedy available in Fla. Bankers

Ass’n: if the IRS contends Plaintiff owes a tax, Plaintiff can challenge the IRS’s actions prior to

assessment in Tax Court or, after assessment, through a refund proceeding.

       The Supreme Court’s decision in Direct Marketing Ass’n v. Brohl, 575 U.S. 1 (2015),

does not narrow the scope of the Anti-Injunction Act. In Direct Marketing, the Court considered

the Tax Injunction Act (“TIA”), 28 U.S.C. § 1341, which restricts federal courts’ ability to

“enjoin, suspend or restrain the assessment, levy or collection of any tax under State law . . . .” It

held that the TIA did not bar federal court consideration of a suit seeking to ban enforcement of

Colorado’s “penalty” on noncollecting out-of-state retailers who did not follow notice-and-

reporting requirements for sales to Colorado residents – requirements designed to help Colorado

collect use taxes from its residents. The Court found that the TIA’s grouping of “restrain” with

“enjoin” and “suspend” supported giving “restrain” a narrow, secondary meaning (equivalent to

“enjoin”) rather than its primary meaning of “to hold back” or “inhibit.” Direct Marketing, 575

U.S. at 14. Applying that narrow meaning, the Court concluded the TIA only prohibits enjoining

actual acts of assessment, levy, or collection, and did not bar enjoining the penalty at issue. The

TIA’s tripartite grouping of the verbs “restrain” with “enjoin” or “suspend,” which prompted the

Court in Direct Marketing to give “restrain” its narrow meaning, is not present in the Anti-

Injunction Act. Rather, the Anti-Injunction Act refers only to “restraining” which, consistent



                                                  5
          Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 8 of 12




with longstanding Anti-Injunction Act precedent, is more reasonably given its primary meaning

as barring suits that inhibit assessment or collection. The Supreme Court did not cite, let alone

repudiate or overrule, Bob Jones, Americans United, or any of the many other cases holding that

the Anti-Injunction Act prohibits such suits. See Alabama v. North Carolina, 560 U.S. 330, 335-

36 (2010) (declining to find a case was implicitly overruled by subsequent decisions that did not

mention that case and did not directly address the issue it presented). Accordingly, Bob Jones

and Americans United remain controlling authority here.

       Furthermore, writing for the majority in Florida Bankers, now-Justice Kavanaugh

explained that the “penalty in Direct Marketing was not itself a tax, or at least it was never

argued or suggested that the penalty in that case was itself a tax,” and that the Anti-Injunction

Act applied to the Florida Bankers Association’s challenge to the regulations at issue there. In

contrast, the TIA did not apply in Direct Marketing as the case ultimately did not involve a tax.

Fla. Bankers Ass'n, 799 F.3d at 1069.

       In sum, nothing about Direct Marketing undermines the argument made in our moving

brief (ECF No. 12-1, at ECF p. 13), that suits seeking to interfere with the IRS’s “information

gathering process” are barred under the Anti-Injunction Act. Kemlon Prod. & Dev. Co. v. United

States, 638 F.2d 1315, 1320 (5th Cir.), modified, 646 F.2d 223 (5th Cir. 1981) (collecting cases).

It is enough that Plaintiff seeks an injunction asking the IRS to expunge information it has

gathered to bring his case within the prohibition of the Anti-Injunction Act.

                   4. Due process is satisfied with a requirement that challenges to tax
                      administration be conducted through post-payment review proceedings.

       Plaintiff has framed his allegations that his due process rights have been violated as

potential Bivens claims (and this reply will address them in that context as well), but they are

probably better addressed in the context of whether Plaintiff has a remedy for purported


                                                 6
          Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 9 of 12




violations of his due process rights. He does. It has been settled for more than a century that

post-payment review satisfies due process. See G.M. Leasing Corp. v. United States, 429 U.S.

338, 352 n.18 (1977) (collecting cases); see, e.g., Phillips v. Commissioner, 283 U.S. 589, 595

(1931). “[M]ere postponement of the judicial enquiry is not a denial of due process, if the

opportunity given for the ultimate judicial determination of the liability is adequate.” Phillips,

283 U.S. at 596-597. And the Supreme Court has long recognized that a refund suit to “recover

the amount paid” is fully “adequate.” Id. at 597, 601. See also Kahn v. United States, 753 F.2d

1208, 1218 (3d Cir. 1985) (noting that “[i]n the tax context, the constitutionality of a scheme

providing for only post-assessment judicial review is well-settled.”) It is also worth noting that

in the underlying John Doe summons proceeding, although Plaintiff was not required to receive

notice, he did in fact submit an amicus brief, which makes a due process claim related to the

John Doe summons case disingenuous.

           B. The purported Bivens claims are barred under Supreme Court precedent
              because each purported claim arises in a new and impermissible context.

       If a purported Bivens claim constitutes a new context for a claim beyond one of the three

types of Bivens claims the Supreme Court has previously allowed, it constitutes an attempt to

expand the scope of Bivens that is disfavored under current Supreme Court precedent.

Moreover, that the Supreme Court previously has permitted Bivens actions to proceed under one

of three amendments (Fourth, Fifth, and Eighth) does not mean that all claims asserted under any

of those amendments automatically qualify as allowable Bivens claims. The claims made here,

even though made under amendments (Fourth and Fifth) for which Bivens claims have

previously been allowed, are entirely different from the types of claims that previously have been

allowed, and thus barred under current Supreme Court precedent.




                                                  7
         Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 10 of 12




       This Court must first determine whether each proposed Bivens claim constitutes a new

context for such an action. “‘The proper test for determining whether a case presents a new

Bivens context is’ whether it is ‘different in a meaningful way from previous Bivens cases

decided by’ the Supreme Court.” Canada v. United States, 950 F.3d 299, 307 (5th Cir. 2020)

(quoting Ziglar v. Abbasi, 137 S. Ct. 1843, 1859 (2017)). “A meaningful difference may include

the Constitutional right at issue, the statutory or other legal mandate under which the officer was

operating, or the presence of potential special factors that previous Bivens cases did not

consider.” Canada, 950 F.3d at 307. “[E]ven a modest extension is still an extension.” Ziglar,

137 S. Ct. at 1864. See also Loumiet v. United States, 948 F.3d 376, 382 (D.C. Cir. 2020)

(explaining that opinions where the D.C. Circuit has recognized a Bivens claim have been

“overtaken” by Ziglar’s “holding that the new-context analysis may consider only Supreme

Court decisions approving Bivens actions.”). A claim can be asserted under one of the

amendments that previously supported a Bivens claim, but still constitute a “modest extension”

that disqualifies it from the modern Bivens doctrine. See, e.g., Canada, 950 F.3d at 307 (barring

as new context purported Bivens claim that “IRS agents intentionally manipulated a penalty

assessment to ensure he could not pay the amount and sue for a refund” because it bore “little

resemblance to the three Bivens claims the Court has approved in the past.”); Loumiet, 948 F.3d

at 382 (attempt to bring Bivens action against banking regulators charged with “the enforcement

of federal banking laws” constituted a disallowed new context.)

       The purported Bivens claims identified here are impermissible. With respect to the

purported Fourth Amendment violation, Plaintiff does not identity a single case explaining why

the purported violation here would not constitute an extension of Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), which recognized a constitutional



                                                 8
         Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 11 of 12




claim against federal officers based upon allegations that Bivens’s Fourth Amendment rights had

been violated. The differences between the instant facts and those of Bivens are stark: Bivens

itself involved a warrantless entry of plaintiff’s apartment, by officers who “manacled petitioner

in front of his wife and children, and threatened to arrest the entire family,” subsequently

“searched the apartment from stem to stern” and, lastly, subjected plaintiff to “a visual strip

search.” Bivens, 403 U.S. at 389. Our moving brief (ECF No. 12-001, at ECF pp. 23-25) argues

why the alleged conduct here does not even constitute any violation of the Fourth Amendment.

But, even if it does, it is not the sort of violation that has ever been found to be actionable under

Bivens. To allow the Bivens-for-Bitcoin-violations claim against IRS officials articulated here to

proceed under Plaintiff’s Fourth Amendment theory would be a gross expansion of the Bivens

doctrine, of the sort barred under Ziglar. See, e.g., Attkisson v. Holder, 925 F.3d 606, 621 (4th

Cir. 2019) (denying creation of new Fourth Amendment Bivens claim for network news reporter

whose computer was allegedly illegally accessed by government agents because “a claim based

on unlawful electronic surveillance presents wildly different facts and a vastly different statutory

framework from a warrantless search and arrest” of the type at issue in Bivens).

       Likewise, any attempt to couch a Bivens claim in the context of a Fifth Amendment

violation also constitutes a prohibited attempted extension of Bivens. Davis v. Passman allowed

a Bivens claim to proceed based upon a Fifth Amendment “right to be free from illegal

discrimination.” Davis v. Passman, 442 U.S. 228, 236 (1979). Even before Ziglar, the First

Circuit ruled that the Davis ruling stemmed from the equal-protection component of the Fifth

Amendment, and questioned whether a Bivens claim was even cognizable under an alleged due

process violation. Air Sunshine, Inc. v. Carl, 663 F.3d 27, 34 (1st Cir. 2011). No such doubt

exists now: post Ziglar, such claims constitute extensions of previously permissible Bivens



                                                  9
         Case 1:20-cv-00771-JD Document 16 Filed 02/08/21 Page 12 of 12




claims that are no longer viable. Tun-Cos v. Perrotte, 922 F.3d 514, 525 (4th Cir. 2019), cert.

denied, 140 S. Ct. 2565 (2020) (purported Fifth Amendment Bivens claim made against ICE

officials disallowed as extension of previously allowed claim); Canada 950 F.3d at 307 (“claims

that IRS agents intentionally manipulated a penalty assessment to ensure he could not pay the

amount and sue for a refund ‘bear little resemblance to the three Bivens claims the Court has

approved in the past,’” thus precluding Bivens remedy under Fifth Amendment’s due process

clause.) (quoting Ziglar, 137 S. Ct. at 1860.)

           C. The government has not made any concessions in seeking to resolve this case
              through a motion to dismiss.

       Plaintiff’s brief (ECF No. 14) erroneously claims that the government has made

“concessions” or “admissions” about the subject matter of this lawsuit. The government’s

motion makes no such concessions or admissions. When deciding a motion made under Rule

12(b)(6), a court must take “the complaint’s well-pleaded facts as true,” and “draw all reasonable

inferences in the plaintiffs’ favor.” Barchock v. CVS Health Corp., 886 F.3d 43, 48 (1st Cir.

2018). Our brief only seeks to do what the Court must do when it rules on a Rule 12(b)(6)

motion: explain why even if the allegations are true, the complaint must be dismissed. Should

the motion be denied, the answer that must be filed under Rule 12(a)(1) will be the first place the

government responds on the merits to the allegations made in the amended complaint.

                                         CONCLUSION
       This Court should enter an order dismissing this action as against all defendants.


                                                      Respectfully submitted,


                                                      /s/ Thomas P. Cole
                                                      THOMAS P. COLE
                                                      Trial Attorney, Tax Division
                                                      Thomas.P.Cole@usdoj.gov

                                                 10
